ORDER

KAUGER, C.J.
This proceeding was brought by the employer [petitioner] to review an order by the Workers’ Compensation Court declaring that the State Insurance Fund [respondent] did not, at the critical time in question, provide insurance coverage for the employer’s liability under the Oklahoma compensation regime for injured workers.
Upon an earlier sua sponte inquiry into its jurisdiction, the court now concludes and holds that the order dismissing the risk carrier as a party respondent in the claim is the functional equivalent of a disposition that denies the insurer’s liability for an award. It is hence reviewable. Hermetics Switch, Inc. v. Sales, 1982 OK 12, 640 P.2d 963; see also In re Hines, 1973 OK 46, 509 P.2d 669, 672.
The instant proceeding shall advance to final disposition.